DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II and species a in the reply filed on 07/21/2022 is acknowledged.

Status of Claims
Claims 21-40 are pending, claims 21-28 and 37-40 have been withdrawn from consideration, and claims 29-36 are currently under consideration for patentability under 37 CFR 1.104

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29, 31, 33, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0180063).
Zhao et al. incorporates U.S. 2010/0249506 to Prisco at paragraph [0036]).
With respect to claim 29, Zhao et al. teaches a robotic system (FIG. 2), comprising:
an instrument (110) having an elongate body (114) configured to be inserted into a luminal network of a patient, and an imaging device (141) positioned on a distal portion of the elongate body;
an instrument positioning device (170,301) attached to the instrument, the instrument positioning device configured to move the instrument through the luminal network (para [0035]);
at least one computer-readable memory having stored thereon executable instructions (para [0032]); and
one or more processors (para [0032]) in communication with the at least one computer-readable memory and configured to execute the instructions to cause the system to:
receive a position state estimate of the instrument positioned within a current branch of the luminal network (para [0066]), 
receive an image from the imaging device (501),
detect within the image a first opening connecting a first subsequent branch of the luminal network to the current branch and a second opening connecting a second subsequent branch of the luminal network to the current branch (502,503), and
determine an updated position state estimate of the instrument (para [0079]).
determine a first probability that the instrument will enter a first subsequent branch (para [0077]-[0078], [0083]), 
determine a second probability that the instrument will enter the second subsequent branch (para [0077]-[0078], [0083]), and
determine an updated position state estimate of the instrument based on the first probability and the second probability ([0079]).
It is noted that the claim does not define or require specific parameters for what constitutes a probability that “the instrument will enter a first/second subsequent branch.”  An operator choosing to steer the instrument into one branch or the other meets the plain meaning of “the instrument will enter a first/second subsequent branch.”  Zhao et al. teaches determining how "close" the feature attributes of each of the blobs in the current tracklet match corresponding feature attributes of blobs in synthetic images of the potential node matches at paragraph [0077] and further teaches determining a probability or confidence score for each potential match or hypothesis at paragraph [0078].  Zhao et al. then teaches these individual probabilities are utilized to determine the likelihood of a hypothetical path at paragraph [0083].  The likelihood of the hypothetical path directly corresponds to the likelihood that the instrument will enter the first branch or the second branch.  Therefore, Zhao et al. meets the broadest reasonable interpretation of claim 29.
With respect to claim 31, Zhao et al. teaches  the at least one computer- readable memory further has stored thereon executable instructions that, when executed by the one or more processors, cause the system to:
identify a first centroid (A) of the first subsequent branch in the image, identify a second centroid (B) of the second subsequent branch in the image (FIG. 18,19), determine a first distance between the first centroid and a center of the image (para [0076]), and
determine a second distance between the second centroid and the center of the image (para [0076]), wherein the determining of the first probability is further based on the first distance and the determining of the second probability is further based on the second distance.
With respect to claim 33, Zhao et al. teaches the at least one computer- readable memory further has stored thereon executable instructions that, when executed by the one or more processors, cause the system to:
determine a first expected subsequent branch of the luminal network and a second expected subsequent branch of the luminal network based on the received position state estimate and a preoperative model of the luminal network (para [0066]);
determine a feature of the first opening and the second opening (502,503);
determine an expected feature of the first expected subsequent branch and the second expected subsequent branch (para [0062]-[0063]); and
compare the feature to the expected feature to map the first opening and the second opening to the first expected subsequent branch and the second expected subsequent branch (para [0071]-[0074]), wherein the determining of the updated position state estimate is further based on the mapping of the first opening and the second opening (para [0079]).
With respect to claim 34, Zhao et al. teaches  the updated position state estimate comprises a probability that the updated position state estimate is correct (para [0077]-[0078]).
With respect to claim 35, Zhao et al. teaches  the probability is based on the comparing of the one or more features of the first opening and the second opening to the first expected subsequent branch and the second expected subsequent branch ([0077]-[0078]).

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0180063) in view of Lachmanovich et al. (U.S. 2016/0000520).
Zhao et al. teaches a robotic system as set forth above.  However, Zhao et al. does not teach determining a probability that the instrument will be moved into the opening that is determined to be closer to the center of the image.
With respect to claim 30, Lachmanovich et al. teaches the at least one computer- readable memory further has stored thereon executable instructions that, when executed by the one or more processors, cause the system to:
determine which area of a plurality of areas is closer to a center of the image, and wherein the updated position state estimate comprises a probability that an instrument will be moved into the area that is determined to be closer to the center of the image (FIG. 4A, para [0049]-[0054]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the PTZ of Lachmanovich et al. with the robotic system of Zhao et al. in order to provide the clinician with greater confidence of reaching the desired area (para [0053] of Lachmanovich et al.).
With respect to claim 32, Lachmanovich et al. teaches the probability is proportionally related to the distance (FIG. 4A, para [0049]-[0054]).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2014/0180063) in view of Seibel et al. (U.S. 2015/0313503).
With respect to claim 15, Zhao et al. teaches the position state estimate comprises an estimate of roll of the instrument about a longitudinal axis of the instrument (para [0068]).
However, Zhao et al. does not teach determining a corrected estimate of roll.
With respect to claim 15, Seibel et al. teaches a system for navigating a luminal network of a patient wherein a position state estimate comprises an estimate of roll of the instrument about a longitudinal axis of the instrument (420), and wherein instructions, when executed, cause one or more processors to determine a corrected estimate of roll (440) by comparing an orientation of the detected openings within an image to an expected orientation based on the preoperative model (430, para [0086]-[0087]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the means of determining a corrected estimate of roll as taught by Seibel et al. with the system of Zhao et al. in order to combine the stability of EMT data and accuracy of IBT data while minimizing the influence of measurement errors from a single tracking system (para [0090] of Seibel et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795